DETAILED ACTION
This Office action is in response to a non-provisional utility patent application filed by Applicant on 9/18/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
The claims dependency is not in accordance with 37 CFR 1.126.  Based upon the pattern of the parallel claims, the dependency of claim 11 is assumed to be a typo and should likely be amended to depend on claim 10, not claim 12.  Examiner proceeds with examination based upon this assumption, but appropriate correction is required going forward.  Failure to correct the dependency of claim 11 will result in a rejection of the claim in future Office Actions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5–6, 8–9, 13–14, 16–17, 20 rejected under 35 U.S.C. 103 as being unpatentable over Ball (US 2005/0135256 A1, published Jun. 23, 2005) in view of Gehrmann (US 2018/0295101 A1, published Oct. 11, 2018).
Regarding claims 1 and 9, Ball discloses: a method for managing routes of a network, the method comprising: accessing, at a networking device, autonomous system (AS) network interconnection information via a route announcement from a first AS network, the AS network interconnection information comprising an indication of peer AS networks interconnected with the first AS network (BGP peer routers residing in autonomous systems exchange routing information, either their entire routing tables or portions of their routing tables, depending on whether they are initially connecting to the network or when updates are shared upon changes to the information content. Ball ¶ 7 and ¶¶ 35–36. Router messages are announced to peers. Ball ¶ 9.); generating, based on the AS network interconnection information, an AS network model comprising an indication of the interconnect between the first AS network and the peer AS networks (each BGP router maintains a routing table, based upon received routing messages, that lists all feasible paths to a particular network. Ball ¶ 7 and ¶¶ 35–36. Received router updates allow the BGP routers of the autonomous systems to construct a consistent and up-to-date view of the network topology. Ball ¶ 36.); receiving, at the networking device, a network route comprising AS path information indicating a network path from the first AS network to at least one of a peer AS network (routing update messages are generated by an updating router to advertise best paths to each of its neighboring peer routers throughout the computer network. Ball ¶ 36.).
Ball does not disclose: transmitting, based on a verification of the AS path information against the AS network model, a communication via the received route.
However, Gehrmann does disclose: transmitting, based on a verification of the AS path information against the AS network model, a communication via the received route (defending against attacks by verifying the routing path of a received packet with whether the path can be found in a current active routing table to determine whether the drop or forward the communication. Gehrmann ¶ 32.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the generation and maintenance of routing tables based upon current updated routing information from neighboring routers of Ball with the verification of legitimacy of received transmission packets based upon identifying routes in a reference routing table based upon the teachings of Gehrmann. The motivation being to filter suspicious packets based upon various characteristics of the received packet to guard against DDoS attacks. Gehrmann ¶ 32.
Regarding claims 5 and 13, Ball in view of Gehrmann discloses the limitations of claim 1 and claim 9, respectively, wherein the network route is received via a Border Gateway Protocol (BGP) announcement (BGP peer routers residing in autonomous systems exchange routing information, either their entire routing tables or portions of their routing tables, depending on whether they are initially connecting to the network or when updates are shared upon changes to the information content. Ball ¶ 7 and ¶¶ 35–36. Router messages are announced to peers. Ball ¶ 9.), the method further comprising: storing the announced route in a routing table upon verification of the AS path information (each BGP router maintains a routing table, based upon received routing messages, that lists all feasible paths to a particular network. Ball ¶ 7 and ¶¶ 35–36. Received router updates allow the BGP routers of the autonomous systems to construct a consistent and up-to-date view of the network topology. Ball ¶ 36.).
Regarding claims 6 and 14, Ball in view of Gehrmann discloses the limitations of claim 5 and claim 13, respectively, further comprising: setting, based on the verification of the AS path information, a prioritization value associated with the announced route (the BGP router ranks routes according to filtering and preference, such as the “best path”. Ball ¶ 8.).
Regarding claims 8 and 16, Ball in view of Gehrmann discloses the limitations of claim 1 and claim 9, respectively, wherein the network route is received from a router (BGP peer routers residing in autonomous systems exchange routing information. Ball ¶ 7 and ¶¶ 35–36.), the method further comprising: transmitting a control instruction to the router for storing the announced route, the control instruction applying a routing policy for the announced route (the BGP router generates the routing update messages. Ball ¶ 36.  The update would necessarily include an indication of the nature of the announcement and would act as an instruction for the recipient to store or update the routing information.).
Regarding claim 17, Ball discloses: a telecommunications network comprising: a server receiving autonomous system (AS) network interconnection information via a route announcement from a first AS network, the AS network interconnection information comprising an indication of peer AS networks interconnected with the first AS network (BGP peer routers residing in autonomous systems exchange routing information, either their entire routing tables or portions of their routing tables, depending on whether they are initially connecting to the network or when updates are shared upon changes to the information content. Ball ¶ 7 and ¶¶ 35–36. Router messages are announced to peers. Ball ¶ 9.) and generating, based on the AS network interconnection information, an AS interconnect table (each BGP router maintains a routing table, based upon received routing messages, that lists all feasible paths to a particular network. Ball ¶ 7 and ¶¶ 35–36. Received router updates allow the BGP routers of the autonomous systems to construct a consistent and up-to-date view of the network topology. Ball ¶ 36.); and a router receiving a network route comprising AS path information indicating a network path from the first AS network to at least one of a peer AS network (routing update messages are generated by an updating router to advertise best paths to each of its neighboring peer routers throughout the computer network. Ball ¶ 36.).
Ball does not disclose: verifying, based on the AS interconnect table of the server, the AS path information.
However, Gehrmann does disclose: verifying, based on the AS interconnect table of the server, the AS path information (defending against attacks by verifying the routing path of a received packet with whether the path can be found in a current active routing table to determine whether the drop or forward the communication. Gehrmann ¶ 32.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the generation and maintenance of routing tables based upon current updated routing information from neighboring routers of Ball with the verification of legitimacy of received transmission packets based upon identifying routes in a reference routing table based upon the teachings of Gehrmann. The motivation being to filter suspicious packets based upon various characteristics of the received packet to guard against DDoS attacks. Gehrmann ¶ 32.
Regarding claim 20, Ball in view of Gehrmann discloses the limitations of claim 17 wherein the router further sets, based on the verification of the AS path information, a prioritization value associated with the announced route  (the BGP router ranks routes according to filtering and preference, such as the “best path”. Ball ¶ 8.).

Claims 2 and 10 rejected under 35 U.S.C. 103 as being unpatentable over Ball in view of Gehrmann in view of Sedlacek (US 2016/0165530 A1, published Jun. 9, 2016).
Regarding claims 2 and 10, Ball in view of Gehrmann discloses the limitations of claim 1 and claim 9, respectively.  Ball in view of Gehrmann does not disclose: wherein the AS network interconnection information is provided via a Recognized Operating Agency (ROA) object transmitted from the first AS network.
However, Sedlacek does disclose: wherein the AS network interconnection information is provided via a Recognized Operating Agency (ROA) object transmitted from the first AS network (general land mobile networks can be established and operated by an administration or a recognized operating agency (ROA). Sedlacek ¶ 5.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the generation and maintenance of routing tables based upon current updated routing information from neighboring routers of Ball with administering a communications network with an ROA based upon the teachings of Sedlacek.  The motivation being to rely on a network operator to provide services to the public. Sedlacek ¶ 5.

Claims 7 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Ball in view of Gehrmann in view of Bahr (US 2010/0214960 A1, published Aug. 26, 2010). 
Regarding claims 7 and 15, Ball in view of Gehrmann discloses the limitations of claim 1 and claim 9, respectively. Ball in view of Gehrmann does not disclose: further comprising: setting a verification bit flag indicating verification of the AS path information.
However, Bahr does disclose: further comprising: setting a verification bit flag indicating verification of the AS path information (a flag can be set as a control of a routing reply message and determines whether the routing should proceed on a determined data transmission path. Bahr ¶ 15.).  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the generation and maintenance of routing tables based upon current updated routing information from neighboring routers of Ball with setting verification bit flag indicating verification of information path based upon the teachings of Bahr.  The motivation being to facilitate the determination of network transmission path between source and destination network node. Bahr ¶ 8.

Allowable Subject Matter
Claims 3–4, 11–12, and 18–19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Examiner reminds Applicant of the outstanding claim objection to claim 11, which also affects claim 12.  In addition to rewriting claims 11–12 in independent form, proper dependency must be achieved in order to place the claims in condition for allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Bhatt (US 2011/0142051 A1, published Jun. 16, 2011) generating dynamic routing models of network elements in autonomous systems; Medved (US 2012/0144066 A1, published Jun. 7, 2012) receiving routing information for generating routing maps from routers in autonomous systems; Zheng (US 2014/0281505 A1, published Sep. 18, 2014) verifying the routing announcements received for populating network routing tables.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE M LITTLE whose telephone number is (571) 270-0408.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANCE M LITTLE/Examiner, Art Unit 2493